                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                             CENTRAL DIVISION at LEXINGTON

CEDRIC CHISM,
         Plaintiff,                                     Civil Action No. 5: 18-393-KKC

v.                                                              JUDGMENT

FRANCISCO QUINTANA, et al.,
         Defendants.


                                       *** *** *** ***

          Consistent with the Memorandum Opinion and Order entered this date and pursuant to

Rule 58 of the Federal Rules of Civil Procedure, it is ORDERED and ADJUDGED as follows:

          1.      Plaintiff Cedric Chism’s Amended Complaint [R. 15] is DISMISSED.

          2.      Judgment is ENTERED in favor of the defendants.

          3.      This is a FINAL and APPEALABLE Judgment and there is no just cause for

delay.

          Entered: March 22, 2019.
